NUMBER 13-19-00469-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                     IN RE ROLAND’S ROOFING CO., INC.


                       On Petition for Writ of Mandamus.


                                         ORDER

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

       By petition for writ of mandamus, relator Roland’s Roofing Co., Inc. seeks to

compel the trial court to rule on its motion to compel arbitration in the underlying

subrogation case. The Court requests that the real parties in interest, Haidar Properties,

LLC; Elizabeth Barbara Harms; Nationwide Mutual Insurance; LS Roofing, LLC; and Luis

Santisbon; or any others whose interest would be directly affected by the relief sought,

file a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                   PER CURIAM

Delivered and filed the
30th day of September, 2019.




                               2